ACCEPTED
                                                                                                                  03-14-00239-CV
                                                                                                                          4535113
                                                                                                        THIRD COURT OF APPEALS
                                                                                                                   AUSTIN, TEXAS
                                                                                                             3/17/2015 4:03:07 PM
                                                                                                                JEFFREY D. KYLE
                                                                                                                           CLERK




Louis Leichter                                                                                  Andre D’Souza
Dan Lype                                                                                        Rodney Montes
Darrin Dest
                                                                                                Robert Simpson
                                                                                                        Of Counsel
                                                                                                Susan Tate
                                                   March 17, 2015                                      Of Counsel

            Delivered by Electronic Filing

            Jeffrey D. Kyle                                                         March 17, 2015
            Clerk
            Texas Court of Civil Appeals
            Third District of Texas
            P.O. Box 12547
            Austin, Texas 78711-2547

            RE:        Court of Appeals Number:    03-14-00239-CV
                       Trial Court Case Number:    D-1-GN-13-003617

            Style: Dr. Amber Brooks, D.C.
                   v. Texas Medical Board and, in their official capacities only, Mari Robinson,
                   Executive Director; Irvin Zeitler, Jr., D.O., Chair of the Disciplinary Panel; and
                   Paulette Southard, Member of the Disciplinary Panel

            Dear: Mr. Kyle:

            In response to your letter dated March 12, 2015, please take notice that Appellant intends to
            argue this case before the Court on April 22, 2015 at 9:00 AM.

            Thank you very much for your services.

            Sincerely,

            Leichter Law Firm, PC


            By: ____________________________
            Robert D. Simpson, Of Counsel
            (Electronically Signed)